DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 12/29/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejections of claims 10 and 11 have been withdrawn; (2) the 35 U.S.C. 101 rejection of claim 2 has been withdrawn; and (3) the 35 U.S.C. 103 rejections of claims 2, 9, and 11 over Rowley and JPO have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-14
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			2, 9, and 11
Amended claims: 				1, 8, and 10
New claims: 					None
Claims currently under consideration:	1, 3-8, 10, and 12-14
Currently rejected claims:			1, 3-8, 10, and 12-14
Allowed claims:				None

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law or nature, a natural 
The claims are directed to a composition or method of making a composition comprising a nature-based product (i.e., a tomato product comprising 3-hexenol, 2-isobutylthiazole, and 6-methyl-5-hepten-2-one), which is not markedly different from its closest naturally-occurring counterpart because there is no indication that the preparation has caused the nature-based product to have any characteristics that are markedly different from the closest naturally-occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Ingredients recited in the claims are natural products that would occur naturally; thus, the claims fall within judicial exceptions. There is no indication in the record of any markedly different characteristics (either structural or functional) of the composition as broadly claimed. For example, there is no evidence of record of a structural difference between the tomato product in the claimed composition and that of its nature-based counterparts. Consequently, the claimed composition is structurally the same as their closest naturally-occurring counterparts.
Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared to its closest naturally-occurring counterpart. For example, an assertion of changed functionality must be accompanied with evidence of a comparison of the claimed composition with its closest naturally-occurring counterpart and should apply to the full scope of the claim. Furthermore, 
The requirement that a tomato is heat-treated is at least part of the heat-treated tomato product does not affect this analysis because raw tomatoes naturally possess a content of 2-isobutylthiazole; a mass ratio of 3-hexenol to 2-isobutylthiazole; a mass ratio of 3-hexenol to 6-methyl-5-hepten-2-one as evidenced by Rowley (Table 1 on page 33); and a Brix value, as evidenced by Helyes (page 428, paragraph 1; Fig. 3. on page 432) (Helyes et al., “Function of the Variety Technological Traits and Growing Conditions on Fruit Components of Tomato (Lycopersicon Lycopersicul  L. karstan”, 2008, Acta Alimentaria, vol. 37(4), pages 427-436) that fall within the claimed ranges. Therefore, the claim is not meaningfully limited and does not amount to significantly more than naturally-occurring tomato by itself.  
Thus, there is no evidence of record to indicate that the claimed product or method of making the product is markedly different, structurally, chemically, functionally, than its closest naturally-occurring counterpart and is not eligible subject matter under current 35 U.S.C. 101 standards.

Claim Rejections - 35 USC § 103
Claims 1, 5, 6, 8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rowley (Rowley, A.M., “Volatile Flavor Profile of Tomato (Lycopersicon esculentum Mill.) as Affected by Tissue Disruption”, 2001) in view of the Japan Patent Office (Tomato Flavor, Publication of Japanese Patent Office, Well Known/Commonly Used Techniques (Flavor) Part II, Flavor for Food Products, Japanese Patent Office, January 14, 2000, pages 893-896 (page numbers of attached pdf used for citations); cited in the IDS), hereinafter referred to as “JPO”, as evidenced by Koh (Koh et al., “Effects of industrial tomato paste processing on ascorbic acid, flavonoids and carotenoids and their stability over one-year storage”, 2011, Journal of the Science of Food and Agriculture).
Regarding claim 1, Rowley teaches a heat-treated tomato product, comprising a heat-treated tomato (corresponding to tomato paste) (page 6, paragraph 4) which is produced from heated tomatoes as evidenced by page 1, column 2, paragraph 1 of Koh.  Rowley teaches that at least 2 ppb of 2-isobutylthiazole in a food product is necessary for its detection and that concentrations above 50 ppb impart an unpleasant flavor (page 6, paragraph 4).  This disclosure teaches a content of 2-isobutylthiazole, which falls within the claimed range.  Rowley also discloses that blended tomatoes contain a mass ratio of 3-hexenol to 2-isobutylthiazole of about 1.0:5.2 and a mass ratio of 3-hexenol to 6-methyl-5-hepten-2-one of about 1.0:15.88 (Table 1 on page 33).  The mass ratio of 3-hexenol to 2-isobutylthiazole falls within the claimed range while the mass ratio of 3-hexenol to 6-methyl-5-hepten-2-one approaches the claimed range, and a prima facie
However, JPO teaches a conventional process of making tomato paste wherein an RO film is used during the concentration step in order to prevent volatilization (second paragraph under “Tomato Concentrated Products”). This disclosure suggests that the same mass ratio of components found in raw tomatoes would be found in heat-treated tomatoes. 
It would have been obvious for a person of ordinary skill in the art to have produced the tomato paste of Rowley by using an RO film as taught by JPO.  Since Rowley discloses tomato paste and that tomato-flavor perception is dependent upon the concentration of volatile and non-volatile components in the food product (page 3, paragraph 1; page 10, paragraph 1), a skilled practitioner would be motivated to consult an additional reference such as JPO in order to determine a suitable method of preserving the tomato flavor in the tomato paste, thereby rendering the mass ratio of 3-hexenol to 2-isobutylthiazole obvious.  
Regarding claim 5, Rowley teaches a tomato-based food comprising the heat-treated tomato product according to claim 1 (corresponding to tomato paste) (page 6, paragraph 4).
Regarding claim 6, Rowley teaches the invention as disclosed above in claim 5, including the content of heat-treated tomato product is a tomato paste (page 6, paragraph 4) and therefore, the content of the heat-treated tomato product in the food is 100%.   
Regarding claim 8, Rowley teaches a heat-treated tomato product (corresponding to tomato paste (page 6, paragraph 4)).  Rowley teaches that at least 2 ppb of 2-isobutylthiazole in a food product is necessary for its detection and that concentrations above 50 ppb impart an unpleasant flavor (page 6, paragraph 4).  This disclosure teaches a content of 2-isobutylthiazole, which falls within the claimed range.  Rowley also prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.   Since Rowley teaches that the heat-treated tomato product is a tomato paste (page 6, paragraph 4), the content of the heat-treated tomato in the mixture would be 100% by mass, which falls within the claimed content range.  Rowley does not teach a method of preparing a heat-treated tomato product comprising the steps of crushing/grinding raw material tomatoes, heating the raw material tomatoes, and adjusting contents of the flavor components to have the claimed mass ratio. 
However, JPO teaches a conventional process of making tomato paste comprising: crushing raw material tomatoes and heating the crushed raw material tomatoes (corresponding to heating at 90°C or 60-70°C) (page 1, second paragraph under “Tomato Concentrated Products”), thereby preparing a heat-treated tomato.  JPO also teaches an RO film is used during the concentration step in order to prevent volatilization of substances (second paragraph under “Tomato Concentrated Products”), thereby adjusting contents of the flavor components by preserving the amounts of volatile substances in the resulting product that were found in the tomato prior to heat treatment. 
It would have been obvious for a person of ordinary skill in the art to have produced the tomato paste of Rowley using the method steps as taught by JPO.  Since Rowley 
Regarding claim 10, Rowley teaches the invention as disclosed above in claim 8, including the content of the flavor component 2-isobutylthiazole is adjusted by adding it to the heat-treated tomato product (page 6, paragraph 4).
Regarding claim 14, Rowley teaches a heat-treated tomato product produced by the method according to claim 8 (corresponding to tomato paste) (page 6, paragraph 4).

Claims 3, 4, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rowley (Rowley, A.M., “Volatile Flavor Profile of Tomato (Lycopersicon esculentum Mill.) as Affected by Tissue Disruption”, 2001) in view of JPO (Tomato Flavor, Publication of Japanese Patent Office, Well Known/Commonly Used Techniques (Flavor) Part II, Flavor for Food Products, Japanese Patent Office, January 14, 2000, pages 893-896 (page numbers of attached pdf used for citations); cited in the IDS) as evidenced by Koh (Koh et al., “Effects of industrial tomato paste processing on ascorbic acid, flavonoids and carotenoids and their stability over one-year storage”, 2011, Journal of the Science of Food and Agriculture) as applied to claims 1, 5, and 8 above, and further in view of Koh (Koh et al., “Effects of industrial tomato paste processing on ascorbic acid, flavonoids and carotenoids and their stability over one-year storage”, 2011, Journal of the Science of Food and Agriculture).
Regarding claim 3, Rowley teaches the invention as disclosed above in claim 1, including the heat-treated product is tomato paste (page 6, paragraph 4), which has a Brix value of about 27.5 (Koh, Table 1 on page 4). It does not teach the Brix value of the product to be 6-34. 
However, Koh teaches that commercial tomato paste is generally made using a multi-step process which includes adjusting the Brix value to 21-37 (page 1, column 2, paragraph 1), such as a Brix value of about 27.5 (Table 1 on page 4), which falls within the claimed Brix range.
It would have been obvious for a person of ordinary skill in the art to have produced the tomato paste of Rowley to have a Brix value as taught by Koh.  Since it is known that general methods of producing tomato paste includes adjusting the Brix value to an amount of about 27.5, it would be obvious for a practitioner to have produced tomato paste having the claimed Brix value, which renders the claim obvious.
Regarding claim 4, Rowley teaches the invention as disclosed above in claim 1, including the heat-treated product is tomato paste (page 6, paragraph 4).  It does not teach the product is sterilized.
However, Koh teaches that commercial tomato paste is generally made using a multi-step process which includes heat sterilization at 100°C for 3-5 min (Koh, page 1, column 2, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have produced the tomato paste of Rowley through heat sterilization as taught by Koh.  Since it is known 
Regarding claim 7, Rowley teaches the invention as disclosed above in claim 5, including the heat-treated product is tomato paste (page 6, paragraph 4).  It does not teach the product is sterilized.
However, Koh teaches that commercial tomato paste is generally made using a multi-step process which includes heat sterilization at 100°C for 3-5 min (Koh, page 1, column 2, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have produced the tomato paste of Rowley through heat sterilization as taught by Koh.  Since it is known that general methods of producing tomato paste includes sterilizing the tomato paste at 100°C for 3-5 min, it would be obvious for a practitioner to have produced tomato paste using the disclosed time and temperature, which renders the claim obvious.
Regarding claim 12, Rowley teaches the invention as disclosed above in claim 8, including the heat-treated product is tomato paste (page 6, paragraph 4).  It does not teach the Brix value of the product to be 6-34. 
However, Koh teaches that commercial tomato paste is generally made using a multi-step process which includes adjusting the Brix value to 21-37 (page 1, column 2, paragraph 1), such as a Brix value of about 27.5 (Table 1 on page 4), which falls within the claimed Brix range.
It would have been obvious for a person of ordinary skill in the art to have produced the tomato paste of Rowley to have a Brix value as taught by Koh.  Since it is known that 
Regarding claim 13, Rowley teaches the invention as disclosed above in claim 8, including the heat-treated product is tomato paste (page 6, paragraph 4).  It does not teach the product is sterilized.
However, Koh teaches that commercial tomato paste is generally made using a multi-step process which includes heat sterilization at 100°C for 3-5 min (Koh, page 1, column 2, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have produced the tomato paste of Rowley through heat sterilization as taught by Koh.  Since it is known that general methods of producing tomato paste includes sterilizing the tomato paste at 100°C for 3-5 min, it would be obvious for a practitioner to have produced tomato paste using the disclosed time and temperature, which renders the claim obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claims 10 and 11: Applicant amended claim 10 to fully address the rejection and canceled claim 11; therefore, the rejections of these claims are withdrawn.

Claim Rejections – 35 U.S.C. §101 of claims 1-3, 5, and 6: Applicant canceled claim 2, thereby mooting the rejection.  Applicant argued that the heat-treated tomato product is markedly different from raw tomatoes chemically, physically, and functionally due to the 
However, Examiner points out that claim 1 does not define “heat-treated” in any way, let alone describe parameters for a heat treatment or require a particular enzyme to be inactivated.  In this regard, a “heat-treated tomato” can be interpreted as a tomato that has been sitting in an environment with a temperature above ambient temperature (e.g., a tomato attached to its vine on a hot day).  Since claims 4 and 7 recite parameters for a heat treatment, they are not rejected under §101.  Claims 1, 3, 5, and 6 merely require the tomato product to comprise 3-hexenol, 2-isobutylthiazole, and 6-methyl-5-hepten-2-one in a particular amount/ratio and to have a particular Brix value.  The claimed amount/ratio of 3-hexenol, 2-isobutylthiazole, and 6-methyl-5-hepten-2-one and Brix value are found to be naturally present in a raw tomato as described in the rejection above; therefore, the rejections of claims 1, 3, 5, and 6 are maintained as written herein. 

Claim Rejections – 35 U.S.C. §103 of claims 1, 2, 5, 6, 8-11, and 14 over Rowley and JPO as evidenced by Koh: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended claims 1 and 8 to incorporate the subject matter of claims 2 and 11, respectively, and to require the mass ratio of 3-hexenol to 2-sobutylthiazole to be from 1.0:1.5 to 1.0:10.0.  Applicant argued that Rowley’s disclosure is directed to the effect of 
However, it is noted that claims 1 and 8 do not define “heat-treated” in any way, let alone describe parameters for a heat treatment or require the heat treatment to include heat concentration under reduced pressure, heat sterilization without concentration, or heat treatment for inactivating an enzyme.  Therefore, the “heat-treated tomato product” of 
Applicant then argued that the claimed heat-treated tomato product provides an enhanced fresh and stewed feeling of a freshly cooked tomato dish which is maintained for a long period of time.  Applicant pointed to Example 4 of the specification for support of this 
However, Rowley stated that tomato-flavor perception is dependent upon the concentration of volatile and non-volatile components in the food product (page 3, paragraph 1; page 10, paragraph 1); therefore, it would be obvious that a cooked tomato product having the type and amount of flavor components associated with a fresh tomato product would have a fresh taste.  Since the prior art has been shown to teach all features of the present claims, Applicant’s arguments are unpersuasive and the rejection of the claims stand as written herein.
 
Claim Rejections – 35 U.S.C. §103 of claims 3, 4, 6, 12, and 13 over Rowley and JPO as evidenced by Koh and further in view of Koh:  Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that since amended claims 1 and 8 are patentable over the prior art, claims 3, 4, 6, 12, and 13 must be patentable by virtue of their dependency (Applicant’s Remarks, page 14, paragraph 4).
However, the prior art has been shown to teach all features of the present claims as described above; therefore, Applicant’s arguments are unpersuasive and the rejections of the claims stand as written herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791